Citation Nr: 1714168	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder condition.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of special monthly compensation has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for a back condition in 2000. In a VA rating decision dated April 4, 2001, the Veteran was denied service connection because there was no evidence to show that this condition occurred in or was caused by service.  VA treatment records document ongoing treatment for lower back pain.

From May to June 2008 the Veteran participated in the VA PTSD Residential Rehabilitation Program.  On June 7, 2008 a nursing note detailed an incident where the Veteran had fallen from his bed, the examining nurse determined that the Veteran's movements were normal and that he did not look or act as if in pain.  Later in the day, the Veteran complained of back and shoulder pain; noting that his pain was an 8 out of 10, on a scale of 1 to 10 with 10 being the worst pain.  According to the Veteran the top mattress had slid to one side and when the Veteran reached for his alarm clock, the mattress flipped causing his fall out of the bed.  He stated that he felt a "jarring" in his back when he fell.  The nurse suggested that the Veteran go to the emergency room, however he declined.  He was advised that if his pain should continue or increase to go that he should go to the emergency room.

The Veteran continued to complain of shoulder pain and in a primary care note from June 18, 2008, Veteran stated that prior to his fall from the bed, he had been working to improve his shoulder but since he hit his shoulder on the ground his pain had increased and his range of motion had decreased.  The Veteran continued to seek treatment and later had surgery on his right shoulder. 

Treatment records from LBJ Tropical Medical Center and the American Samoa Clinic show ongoing evaluation and assessment for the pain in the Veteran's lower back.

The Veteran testified in a March 2015 hearing that both his prior back and shoulder injuries were aggravated by his fall.  In an August 2015 VA examination, the examiner noted that Veteran's fall was not caused by the mattress being too small or collapsing under the Veteran's weight but was caused by the mattress not being positioned properly.  The examiner did find that the fall resulted in additional disability in the shoulder and back, however.  

After a review of the record, the Board finds that the examiner's August 2015 addendum opinion is inadequate because he does not address whether the slipping mattress was due to carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment.  Rather, he focused on the specifications of the bed and all medical care subsequent to the Veteran's fall in determining whether the Veteran's additional disability is proximately due VA care.  The Veteran has not specifically contended that the slipping mattress is the result of carelessness, negligence, lack of proper skill, or error in judgement on the part of VA in furnishing treatment.  However, in light of the examiner's opinion that the mattress was not positioned properly, the question merits further development.  Therefore, the claims file must be returned to the examiner for an addendum to the August 2015 opinion as it relates to the 1151 claims.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the claims file and a copy of this remand to the examiner who provided the August 2015 addendum opinion or, if the examiner is unavailable, transfer to another VA examiner.  After a thorough review of the claims file, the examiner is asked to:

a)  Provide an opinion as to whether the Veteran's slipping mattress, which led to his subsequent fall, was due to carelessness, negligence, lack of proper skill, or error in judgment or similar instance of fault by VA, or the result of an event not reasonably foreseeable. 

b)  The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




